Title: To Thomas Jefferson from Louis de Tousard, 4 January 1802
From: Tousard, Louis de
To: Jefferson, Thomas


          
            Monsieur le Présidentdes Etats-Unis.
            Philadelphie ce 4 Janvier 1802.
          
          Dans l’espoir dun acceuil favorable en présentant à Votre Excellence, des objects qui tendent à la Gloire de la Nation dont le Vœu vous a fait son premier Magistrat; à l’utilité du service militaire dont vous êtes le Chef et à l’accroissement des sciences que vous avez encouragées et protégées dans ce Pays; J’ai l’honneur de vous adresser le Mémoire cy inclus; de vous prier de vouloir l’acceuillir avec indulgence et le soumettre aux observations de la Société philosophique de Philadelphie que vous présidez: C’est le fruit de quelqu’ expérience depuis trente sept années que je sers dans l’artillerie; ce sont des Extraits de Mémoires présentés et approuvés par l’académie Royale des sciences; des ouvrages de Mr. de Buffon, de plusieurs militaires distingués; et les remarques que j’ai faites durant le cours de mes dernieres Inspections. Si vous daignez le recevoir comme un témoignage de mon Zèle, Je regretterai moins, qu’un service très actif m’ait tenu constamment éloigné du siège du gouvernement et empêché jusqu’à présent d’ofrir à Votre Excellence l’hommage de mon respect. Je m’estimerai heureux, si dans le motif qui l’a dicté, vous daignez y distinguer un sincere désir d’être utile à un pays auquel Je me suis dévoué depuis 1776; dont j’ai arrosé de mon sang l’Indépendance, dans le quel J’ai réuni mes plus cheres espérances, et à la reconnoissance du quel J’ose prétendre même après moi, par le genre de travail dont je m’occupe depuis six ans. C’est un traité élémentaire à l’usage des officiers d’artillerie de Milice et de ligne, dans lequel les uns et les autres trouveront tout ce qui peut être utile dans ce genre de service; Le tout traduit et extrait des meilleurs auteurs de toutes les Nations qui ont le plus perfectionné cette Arme. Je l’avois porté avec moi, au mois d’avril dernier pour vous prier de me permettre de le publier sous vos auspices, aussitôt que les planches, et quelques changemens nécessaires dans l’ordre des matières et dans le style auroient été finis: En votre absence je l’ai móntré au Général Dearborn et au Gl. Smith.
          J’aurois à me reprocher comme pere de famille si je ne profitois pas de cette occasion pour intéresser votre Excellence à mon sort futur. Remarié depuis sept ans à Mlle Anna Maria Geddes, dont la famille vous est connue, J’ai trois filles de mon premier Mariage. À leur Education j’ai sacrifié tout ce que les fréquens changemens de résidence, une famille nombreuse et une multitude de compatriotes dans le malheur, m’ont laissé de libre de ma paye. J’ai fait part de ma Situation au Général Sam. Smith avec priere de vous la communiquer. Quoique dans les Mesures, nécessitées par le bien Général, les Intérêts particuliers soient comptés pour peu; J’ose cepandant faire valoir auprés de votre Excellence les droits qu’un bras perdû pour la liberté me donne à la reconnoissance des Etats Unis; une conduite, j’ose le dire, irréprochable; tout mon temps employé au service auquel je me suis dévoué; et par dessus tout, si l’on mettoit en question mon droit de citoyen Américain, si légitimement acquis le 4 Juillet 1776, votre protection, qu’alors je reclammerois comme français et que vous ne leur avez jamais refusée.
          La langue française est tres familière à votre Excellence, et il m’est bien plus aisé de m’exprimer dans ma langue naturelle; c’est pourquoy J’ai pris la liberte de l’employer dans ma lettre et dans le mémoire cy joint, et sur quoy je réclamme votre Indulgence.
          J’ai l’honneur d’être avec le plus profond respect De Votre Excellence Le tres humble et tres obeissant Serviteur
          
            Louis TousardLt Col. et Inspect d’artillerie
          
          
            NB. Obligé de me servir de ma main gauche Je rèclamme votre indulgence pour l’écriture de ma lettre et du Mémoire.
          
         
          Editors’ translation
          
            Mister Presidentof the United States
            Philadelphia, this 4 January 1802.
          
          In the hope of a favorable reception in presenting to your excellency subjects tending to the glory of the nation whose wish has made you its first magistrate; to the utility of the military service of which you are the chief, and to the increase of the sciences, which you have encouraged and protected in this country; I have the honor to address to you the enclosed memorandum, to pray you to kindly accept it with indulgence, and to submit it to the philosophical society of Philadelphia over which you preside. It is the fruit of some experience in the 37 years that I have been serving in the artillery; these are extracts of memoranda presented to and approved by the Royal Academy of Sciences, works of Mr. de Buffon, of many distinguished military men, and the remarks that I have made during the course of my latest inspections. If you condescend to receive it as a testimony of my zeal, I shall regret less that a very active service has constantly kept me far away from the seat of the government and until now prevented me from offering to your excellency the tribute of my respect. I shall consider myself fortunate if you deign to distinguish in the motive that dictated therein a sincere desire to be useful to a country to which I have devoted myself since 1776; whose independence I have watered with my blood, in which I have united my dearest hopes, and to whose gratitude I dare lay claim, even after my lifetime, by the kind of work that has occupied me for the last six years. It is an elementary treatise for the use of militia and line officers of artillery, in which both will find everything that can be useful in that kind of service; the whole translated and extracted from the best officers of all the nations that have most perfected that branch. I had carried it with me last April to beg you to allow me to publish it under your auspices as soon as the plates and some necessary changes in the order of the material and in the style would have been finished. In your absence I showed it to General Dearborn and General Smith.
          I should have cause to reproach myself as the father of a family if I did not take advantage of this occasion to interest your excellency in my future destiny. Remarried for seven years to Miss Anna Maria Geddes, whose family is known to you, I have three daughters by my first marriage. I have sacrificed for their education everything that frequent changes of residence, a large family, and a multitude of compatriots in misfortune have left me unspent from my pay. I have communicated my situation to General Samuel Smith with a request to apprise you of it. Although in the measures required for the general good private interests count for very little, I nevertheless dare bring up for your excellency’s consideration: the rights that an arm lost for liberty give me to the gratitude of the United States; a behavior, I daresay, beyond reproach; all the time employed in the service to which I have been devoted; and, above all, should my right as an American citizen, so legitmately acquired on 4 July 1776, be called in question, your protection, which I would then claim as a Frenchman, knowing that you have never refused it to them.
          The French language is very familiar to your excellency, and it is much easier for me to express myself in my native tongue; that is why I have taken the liberty of using it in my letter and in the attached memorandum, and on that score I lay claim to your indulgence.
          I have the honor to be, with the deepest respect, your very humble and very obedient servant,
          
            Louis TousardLt Col. and Inspector of Artillery
          
          
            N.B. Obliged to use my left hand, I claim your indulgence for the handwriting of my letter and the memorandum.
          
        